Exhibit 10.1

COMPUTER SOFTWARE INNOVATIONS, INC.

2006 RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of this _____ day
of February, 2006, between Computer Software Innovations, Inc., a Delaware
corporation (“the Company”) and __________ (the “Director”), is made pursuant
and subject to the provisions of the Company’s 2005 Incentive Compensation Plan,
as amended, and any future amendments thereto (the “Plan”). The Plan, as it may
be amended from time to time, is incorporated herein by reference. All terms
used herein that are defined in the Plan shall have the same meanings given them
in the Plan.

1. Award of Restricted Stock. Subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, the Company on
this date awards to the Director __________ shares of Common Stock of the
Company (the “Restricted Stock”).

2. Terms and Conditions. The award of Restricted Stock hereunder is subject to
the following terms and conditions:

(a) Restricted Period. Except as provided in paragraph 3, this award of
Restricted Stock shall vest, and become nonforfeitable with the schedule set
forth below:

 

Date

  

Percent of

Award Vested

   

Number of

Shares Vested

February __, 2006

   33-1/3 %  

February 28, 2006

   66-2/3 %  

February 28, 2007

   100 %  

(b) Resale Restrictions. Notwithstanding any other provisions of this Agreement
to the contrary, none of the shares of Restricted Stock issued by the Company to
the Director pursuant to the provisions hereof, whether fully vested or not, may
be sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of
by the Director until the earlier of (i) March 1, 2007 or (ii) the date on which
a Change in Control of the Company (as defined in Section 1.06 of the Plan)
occurs. The foregoing provision shall be referred to as the “Resale
Restrictions” and the period from the date hereof until the date on which the
Resale Restrictions expire shall be referred to as the “Restriction Period.”

(c) Certificates Issued. The stock certificates evidencing the Restricted Stock
shall be issued and registered on the Company’s books in the name of the
Director as of the date hereof. Upon expiration of the Restriction Period set
forth above, the Company shall cause a stock certificate or certificates,
without such restricted stock legend, covering the requisite number of vested
shares of the Company’s Common Stock, registered on the Company’s books in the
name of the Director to be delivered to the Director, within thirty (30) days
after such vesting.

 

1



--------------------------------------------------------------------------------

Upon receipt of such stock certificate(s) without the restricted stock legend,
the Director is free to hold or dispose of such certificate, subject to (1) the
general conditions and procedures provided in the Plan and this Agreement and
(2) the applicable restrictions and procedures of federal and state securities
laws.

(d) Stockholder Rights. Prior to any forfeiture of the shares of Restricted
Stock and the expiration of the Restriction Period, the Director shall, subject
to the restrictions of the Plan, have all rights of a stockholder with respect
to the shares of Restricted Stock awarded hereunder, including the right to
receive dividends, warrants and other stock rights and to vote the shares of
Restricted Stock; provided, however, that (i) the Director may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of any shares of
Restricted Stock during the Restriction Period as provided in paragraph 3(b)
above, (ii) the Company shall retain custody of the certificates evidencing the
shares of Restricted Stock, and (iii) the Director will deliver to the Company a
stock power, endorsed in blank, with respect to the award of Restricted Stock in
the form attached as Exhibit A.

(e) Reservation of Rights. The Company reserves the right to retain physical
possession and custody of each said stock certificate until such time as the
Restriction Period expires. The Company reserves the right to place a legend on
each said stock certificate, restricting the transferability of such certificate
and referring to the terms and conditions (including forfeiture) provided in
this Agreement.

(f) Tax Obligations. Since the Director is not an employee of the Company, the
Company is under no obligation to withhold from any award of the Restricted
Stock any federal, state or local income taxes or employment taxes required by
any government to be paid with respect to such award. The Director acknowledges
and understands that he shall not be treated as an employee of the Company for
federal, state or local tax purposes and that he shall be solely responsible for
the payment of all applicable federal, state and local income taxes and
self-employment taxes that may become due by him as a result of the award under
this Agreement.

3. Termination as Director. If, at any time prior to the expiration of the
Restriction Period, the Director ceases to be a member of the Board of Directors
of the Company or an Affiliate thereof for any reason, the Director shall be
vested only as to that percentage of shares of Restricted Stock which are vested
at the time of his termination as a member of the Board of Directors as
reflected in the schedule in paragraph 2(a) above and the Director shall forfeit
the right to the shares of Restricted Stock which are not yet vested.
Notwithstanding the foregoing, the Company reserves the right, in its sole
discretion, to determine that all or some of the shares of Restricted Stock
which would otherwise be forfeited upon the Director’s termination as a member
of the Board of Directors of the Company or an Affiliate shall be 100% vested
and transferable depending upon the circumstances relating to such termination.

4. No Right to Continued Service. This Agreement does not confer upon the
Director any right with respect to continuance of his services as a member of
the Board of Directors of the Company or an Affiliate or any committee thereof,
nor shall it interfere in any way with the right of the Company or an Affiliate
or any committee to terminate the Director as a member of the Board of Directors
of the Company or an Affiliate thereof at any time.

 

2



--------------------------------------------------------------------------------

5. Change in Control or Capital Structure. Subject to any required action by the
stockholders of the Company, the number of shares of Restricted Stock covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such shares shall be adjusted as the Committee shall determine to be
equitably required for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value or any change in the number of such shares outstanding effected
without receipt of cash or property or labor or services by the Company or for
any spin-off, spin-out, split-up, split-off or other distribution of assets to
stockholders.

In the event of a Change in Control, the provisions of Section 8.04 of the Plan
shall apply to this award of Restricted Stock. In the event of a change in the
Common Stock of the Company as presently constituted, which is limited to a
change in all of its authorized shares without par value into the same number of
shares with par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan.

The award of Restricted Stock pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

6. Director’s Acknowledgments and Representations.

(a) Registration of Shares. The Director hereby acknowledges that the shares of
Restricted Stock have been registered pursuant to the Securities Act of 1933,
but understands that (i) his ability to sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of any shares of Restricted Stock upon
expiration of the Restriction Period will be subject to applicable restrictions
and procedures of federal and state securities laws, including but not limited
to Rule 144 of the Act and (ii) the Company makes no representation, warranty or
covenant that the shares of Restricted Stock will continue to be registered at
the expiration of the Restriction Period.

(b) Acquisition for Investment. The Director represents and agrees that he is
acquiring the shares of Restricted Stock for investment and he has no present
intention to transfer, sell or otherwise dispose of such shares, except in
accordance with this Agreement, the Plan and in compliance with applicable
securities laws.

(c) Accuracy of Information. The Director represents that the information
furnished on the signature page hereof is true, correct and complete.

7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, except to the extent that
federal law shall be deemed to apply.

 

3



--------------------------------------------------------------------------------

8. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

9. Director Bound by Plan. The Director hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

10. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the heirs and
personal representatives of the Director and the successors of the Company.

11. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and may not be modified, amended, renewed or terminated, nor may any
term, condition or breach of any term or condition be waived, except by a
writing signed by the parties hereto.

12. Partial Invalidity. If any part of this Agreement is found to be invalid,
such invalidity will not affect the enforceability of any other part or
provision of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Director has affixed his or her signature hereto.

 

COMPUTER SOFTWARE INNOVATIONS, INC.

By:

      

Nancy K. Hedrick

 

President and Chief Executive Director

DIRECTOR

  

Residence Address:

     

Social Security Number:

  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Computer Software Innovations, Inc., a Delaware corporation, __________ shares
of Computer Software Innovations, Inc. standing in his name on the books of
Computer Software Innovations, Inc., represented by Certificate No. _____, and
does hereby irrevocably constitute and appoint ______________________ as
attorney to transfer the shares of stock on the books of Computer Software
Innovations, Inc. with full power of substitution in the premises.

Date: __________ ___, ____

 

   